Name: Commission Regulation (EEC) No 1168/89 of 28 April 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29. 4. 89 Official Journal of the European Communities No L 121 /27 COMMISSION REGULATION (EEC) No 1168/89 of 28 April 1989 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, maximum guaranteed quantities, the amount of the subsidy in the case of advance fixing for this period for colza, rape and sunflower seed has been obtainable only provisionally on the basis of the latest proposals from the Commission to the Council on price and abatement ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced to take account of indicative prices for the 1989/1990 marketing year and the application of the system of maximum guaranteed quantities, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 27 (4) thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 11 29/89 (4), Having regard to Regulation (EEC) No 1569/72 of the Council of 20 July 1972 laying down special measures for colza, rape and sunflower seed -(f), as last amended by Regulation (EEC) No 2216/88 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain . 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1 920/87 (") for sunflower seed harvested and processed in Portugal is as set out in Annex III . 4. However, the amount of the subsidy in the case of advance fixing for the 1989/90 marketing year for colza, rape and sunflower seed will be confirmed or replaced as from 1 May 1989 to take into account the prices and connected measures, for the 1989/90 marketing year, and the application of the system of maximum guaranteed quantities. Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 682/89 (^ as last amended by Regulation (EEC) No 1 109/89 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 682/89 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto v Whereas, in the absence of the target price for the 1989/90 marketing year for colza, rape and sunflower seed, the abatement of the subsidy from the system of (') OJ No 172, 30. 9. 1966, p. 3025/66. Article 2 This Regulation shall enter into force on 1 May 1989 . (z) OJ No L 197, 26. 7. 1988, p. 1 . (3) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 119, 29. 4. 1989, p . 1 . 0 OJ No L 167, 25. 7. 1972, p. 9 . ( «) OJ No L 197, 26. 7. 1988, p. 10 . 0 OJ No L 73, 17. 3 . 1989, p . 32. O OJ No L 266, 28 . 9 . 1983, p. 1 . H OJ No L 53, 1 . 3 . 1986, p . 47. H OJ No L 183, 3 . 7. 1987, p . 18 .(8) OJ No L 116, 28 . 4. 1989, p. 48 . No L 121 /28 Official Journal of the European Communities 29 . 4 . 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 1989 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 5 1st period 6 2nd period 7 0 3rd period 8 (') 4th period 9 0 5th period 10 (') 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 0,580 0,000 20,422 0,580 0,000 20,901 1,170 0,000 16,275 1,170 0,000 15,395 1,170 0,000 14,934 1,170 0,000 14,574 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 48,62 54,24 986,12 149,50 178,79 16,628 12,672 32 029 2 339,29 49,74 55,51 1 009,24 153,27 183,06 17,046 13,022 32 844 2 416,84 38,82 42,93 ; 785,87 122,22 145,34 13,603 10,836 26 572 2 492,52 36,76 40,61 743,38 115,31 137,48 12,834 10,174 24 948 2 284,32 35,68 39,39 - 721,12 111,69 133,36 12,431 9,837 24 159 2 191,03 35,04 38,65 703,73 108,86 130,15 12,116 9,475 23 179 2 021,87 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 89,44 3 238,94 89,44 3 308,04 178,89 2 635,47 178,89 2 498,55 178,89 2 431,71 178,89 2 345,03 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,00 ? 4 406,96 0,00 4 498,93 0,00 3 769,83 0,00 3 584,37 0,00 3 495,13 0,00 3 372,71 (') Subject in the case of advance fixing for the 1989/90 marketing year to the adoption of prices and connected measures and the application of the system of maximum guaranteed quantities. 29 . 4. 89 Official Journal of the European Communities No L 121 /29 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 5 1st period 6 2nd period 7 (') 3rd period 8 (') 4th period 9 (') 5th period 10 0 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 3,080 2,500 22,922 3,080 2,500 23,401 3,670 2,500 18,775 3,670 2,500 17,895 3,670 2,500 17,434 3,670 2,500 17,074 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit) ,  Greece (Dr) 54,52 60,86 1 106,83 168,47 200,89 18,737 14,360 36 116 2 729,34 55,64 62,12 1 129,96 172,23 205,17 19,156 14,710 36 932 2 806,89 44,73 49,53 906,59 141,46 167,66 15,745 12,589 30 754 2 940,98 42,67 47,20 864,09 134,55 159,80 14,976 11,928 29 131 2 732,79 41,59 45,99 841,83 130,93 155,69 14,573 11,591 28 342 2 639,50 40,94 45,24 824,45 128,11 152,47 14,258 11,228 27 361 2 470,33 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 474,98 3 624,48 470,02 4 876,98 474,98 3 693,57 470,02 4 968,95 561,13 3 017,71 480,01 4 249,83 561,13 2 880,79 480,01 4 064,38 561,13 2 813,95 480,01 3 975,14 561,13 2 727,27 480,01 3 852,72 (') Subject in the case of advance fixing for the 1989/90 marketing year to the adoption of prices and connected measures and the application of the system of maximum guaranteed quantities . No L 121 /30 Official Journal of the European Communities 29. 4. 89 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 5 1st period 6 2nd period 7 3rd period 8 (') 4th period 9 (') 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fty  BLEU (Bfrs/Lfrs) France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 5,170 0,000 23,380 55,65 62,09 1 128,95 171,33 204,74 19,056 14,544 36 712 2 705,60 5,170 0,000 23,505 55,94 62,42 1 134,98 172,32 205,86 19,165 14,635 36 925 2 710,69 5,170 0,000 23,547 56,04 62,53 1 137,01 172,65 206,23 19,202 14,666 36 926 2 686,87 6,890 0,000 18,796 44,82 49,58 907,60 141,31 167,85 15,728 12,525 30 594 2 868,22 6,890 0,000 18,796 44,82 49,58 907,60 141,31 167,85 15,728 12,525 30 594 2 868,22 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 3 . Compensatory aids :  in Spain (Pta) 4 . Special aid :  in Portugal (Esc) 797,28 3 748,29 0,00 6 650,23 6 481,23 3 699,13 6 481,23 797,28 3 766,32 0,00 6 674,86 6 505,23 3 718,60 6 505,23 797,28 3 766,64 0,00 6 666,07 6 496,66 3 719,41 6 496,66 1 053,45 3 229,56 0,00 5 945,47 5 794,37 3 182,73 5 794,37 1 053,45 3 229,56 0,00 5 945,47 5 794,37 3 182,73 5 794,37 (') Subject in the case of advance fixing for the 1989/90 marketing year to the adoption of prices and connected measures and the application of the system of maximum guaranteed quantities. (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain , the amounts shown in 2 (a) to be multiplied by 1,0260760 . ANNEX IV Exchange rate of the E  ¬U to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 5 1st period 6 2nd period 7 3rd period 8 4th period 9 5th period 10 DM F1 Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,079300 2,345910 43,547400 7,041490 8,091370 0,77971 1 0,654680 1 524,91 177,53500 172,28700 129,16800 2,075880 2,342410 43,545400 7,043470 8,093980 0,779740 0,656194 1 529,87 179,43000 173,04200 129,58400 2,072450 2,339610 43,540100 7,044700 8,096580 0,7801 17 0,657541 1 535,49 181,08000 173,86300 130,03000 2,069600 2,336540 43,526699 7,045330 8,098460 0,780286 0,658794 1 540,85 182,57800s 174,56000 130,42600 2,069600 2,336540 43,526699 7,045330 8,098460 0,780286 0,658794 1 540,85 182,57800 174,56000 130,42600 2,061010 2,325840 43,475600 7,049410 8,107870 0,780874 0,663081 1 556,23 186,99100 ; 176,79700 131,77400